NOTICE OF ALLOWANCE

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
EXAMINER’S AMENDMENT
Authorization for this examiner's amendment was given in an interview with David A. Mancino (Reg. 39,289) on 08/24/2022

The application has been amended as follows:

Claim 4 has been amended as follows:
On lines 14-15, “outer vertical support beam” has been amended to --- the outer vertical support beam ---.
On line 19, “coupled to bottom” has been amended to --- coupled to a bottom---.
On line 26, “at least one of the outer vertical support beam” has been amended to --- either the outer vertical support beam---.


Allowable Subject Matter
The prior art of record fails to teach or disclose a rowing machine exercise machine in combination with all the structural and functional limitations of the independent claim 4 and further comprising a rowing machine frame having a forward support base and a rear support base, a rewinder, a pull rope, at least one foot rest panel, a seat, wherein the rear support base comprises an outer vertical support beam, an inner vertical support beam, a foot structure, a latch pin , a z-shaped lever and a lift handle mounted to either the outer  vertical support beam or the rowing machine frame. 

The following is an examiner’s statement of reasons for allowance: 
The prior art of record Hamilton et al. (US 2018/0126216 A1), Hausheer (US 2019/0168051 A1) and Liu (US 2016/0279464 A1) fails to teach or render obvious a strength training apparatus in combination with all of the elements and structural and functional relationships as claimed and further including:
“the bias comprising a spring positioned between the outer wall of the container and a portion of the lever approximate the latch pin” (claim 4)

The prior art of record Hamilton (US 2018/0126216  A1) teach a stowable rowing machine includes a frame, a seat rail selectively movable relative the frame between storage and use configurations, and an adjustment assembly movably coupling the seat rail to the frame and operable to releasably secure the seat rail to the frame. However, the prior art of record fails to teach or disclose a rowing machine in combination with all the structural and functional limitations of the independent claims and further comprising a stowable rowing machine includes the bias comprising a spring positioned between the other wall of the container and a portion of the lever approximate the latch pin.

The prior art of record Hausheer  (US 2019/0168051 A1) teach an adjustable height plyometric apparatus is disclosed having a platform component, a set of base leg components, a base component to which the set of base leg components are fixedly secured, and one or more optional sets of upper leg components for attachment to the base leg components or another upper leg component.  However, the prior art of record fails to teach or disclose a rowing machine in combination with all the structural and functional limitations of the independent claims and further comprising a stowable rowing machine includes the bias comprising a spring positioned between the other wall of the container and a portion of the lever approximate the latch pin. Further, the prior art of record fails to teach a rowing machine frame, a rewinder, and at least one foot rest panel mounted to the rowing machine frame.

The reference Liu (US 2016/0279464 A1) teach an exercise device includes a base, a seat assembly mounted on the base, a load mechanism attached to an upright and including a take-up assembly and a flywheel coaxially secured to the take-up assembly, a first rowing unit configured to activate the load mechanism by pulling a spring activated strap, and a second rowing unit configured to activate both the load mechanism. However, the reference Liu fails to teach or disclose an exercise machine in combination with all the structural and functional limitations of the independent claims and further comprising a rowing machine in combination with all the structural and functional limitations of the independent claims and further comprising a stowable rowing machine includes the bias comprising a spring positioned between the other wall of the container and a portion of the lever approximate the latch pin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO N DO/Examiner, Art Unit 3784              

/Megan Anderson/Primary Examiner, Art Unit 3784